ORDER

PER CURIAM.
Appellant, Melvin Pohle, appeals from a jury-trial conviction in the Circuit Court of the County of St. Louis of the class B felony of first degree burglary, RSMo § 569.160 (1994), for which he was sentenced as a persistent and class X offender to thirty years’ imprisonment. Appellant also appeals from a denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rules 30.25(b) and 84.16(b).